Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 12, 22.

Taubman US Patent 8,176,437 teaches a method to predict which application in the selected folder will be selected for launching and load program code associated with the predicted application into active memory. A command to launch a selected application included in the selected folder is received and, in response, the selected application is launched. 

Levchuk et al. US Patent 8,909,950 teaches a method for power management comprising inferring a user behavior from an action, inferring a mission state from the action and an event, forecasting a forecasted action from the user behavior and the mission state and outputting an instruction to modify a power resource allocation based 

Bramhill et al US Patent 10,587,471 teaches a method for activating a computing instance. A computing instance is activated if received traffic addressed to the computing instance is determined to satisfy one or more conditions for computing instance activation. Following activation, the data may be sent to the computing instance for processing. An analysis of the historical data is performed to reserve resources ahead of the activation.

The features “predicting, by a terminal based on a current status of the terminal, a target application to be used, wherein the current status comprises remaining power information; predicting, by the terminal and based on a machine learning model, a use time point of the target application, wherein the machine learning model comprises a hidden Markov model, the hidden Markov model includes at least one visible state and at least one hidden state, the at least one hidden state includes at least one of  geographical location information of the terminal, the remaining power information of the terminal, or current time information of the terminal, and the at least one visible state includes a state in which the target application is used or a state in which the target application is not used, and the hidden Markov model includes a model parameter that indicates a weight of impact of the at least one hidden state on the at least one visible state; reserving, by the terminal for the target application based on a 
providing, by the terminal according to a resource allocation request of the target application, the reserved system resource for the target application”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAMMY E LEE/Primary Examiner, Art Unit 2195